DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-10 are pending. Claims 4-7 have been withdrawn from consideration due to restriction. Claims 1-3 and 8-10 have been examined below.

Response to Arguments
Applicant's amendments with respect to the claim objections has been considered and is persuasive. The objection is withdrawn.

Applicant's arguments with respect to the drawing objections has been considered. Examiner notes that the terms "convex grid" and "cartographic grid" appear somewhat misleading in view of the drawings since there is no apparent grid in Figure 3, in which "grid" is taken with plain meaning in mathematics as being sets of evenly-spaced parallel lines at particular angles to each other in a plane, or the intersections of such lines, usually forming several squares (though other shape tiles are possible). It appears  A convex drawing is a planar straight-line drawing of a plane graph, where every facial cycle is drawn as a convex polygon). Even so, the polygon formed by ABCDE in Figure 3 is not a convex drawing, and so the discrepancy between what is shown and the language used to describe what is shown remains. Examiner acknowledges that what Applicant refers to as "convex grid" and "cartographic grid" are shown in Figure 3, but the objection is maintained because of the contrast between the plain meaning of "grid" and what is shown in Figure 3.

Applicant's arguments with respect to the claim interpretation under 35 USC 112f, and the rejections under 35 USC 112a and 112b have been considered. Regarding the claim interpretation, Applicant has responded that the systems are elements and not placeholders coupled with functional language. In response to the rejection under 35 USC 112b, Applicant states that it is clear from the specification that the elements may be embodied as hardware or software. This general pointing to the specification results in the claims being unclear to what hardware or software the system elements refer. Applicant further states that no amendment is needed regarding the interpretation under 35 USC 112f, and yet in response to the rejection under 35 USC 112a, Applicant states that amendments were made to overcome the rejection. This is further confusing, since it is not clear what amendments were made to overcome the rejection or clarify the claims under 35 USC 112f. Because of the lack of clarity and resolution in the 

Applicant's arguments with respect to 35 USC 112b (separate from the claim interpretation under 35 USC 112f) has been considered and are persuasive. The rejections are withdrawn.

Applicant's arguments with respect to 35 USC 101 have been considered but are not persuasive.
	Applicant asserts that the rejection under 35 USC 101 should be withdrawn since the deficiencies under 35 USC 112b have been addressed, and the rejection under 35 USC 101 was based, in part, on the deficiencies in the claims under 35 USC 112b. No other argument against the rejection under 35 USC 101 has been presented. While Examiner agrees that the claims are not lacking in indefiniteness as before, the claims remain to be directed to an abstract idea. The additional elements in the claims as noted in the rejection still fail to integrate the exception into a practical application. Further, the additional elements still fail to result in the claim amounting to significantly more than the exception itself. The rejection under 35 USC 101 is thus maintained.

Applicant's arguments with respect to 35 USC 102 have been considered but are not persuasive.
	Applicant has asserted that Profous "merely describes…plan[ning] a route between start and destination locations", and fails to disclose "an apparatus or method  searching of the map data is performed to a search boundary based upon a cost of an unreachable node., 0090 a navigation device 200 may be used to plan a route between start and destination locations according to one or more route planning criteria. The route planning criteria may be to avoid certain road types, to travel via a shortest distance between the start and destination locations, 0103, 0131). The claims thus remain rejected under 35 USC 102, as detailed below.

Claim Objections
Claims 1-3 and 8-10 are objected to because of the following informalities:


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the convex grid or cartographic grid as described in the specification. By the claims and specification, it appears that the "grid" portion is a relatively important aspect. Given that grids, taken by their plain meaning, are graphical, and given the relevance but nuanced use in the present application, drawings depicting the grids as they relate to the claims would be useful in properly understanding the claimed invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a geocoding parameter system (104) storing…", "a reference geolocation system (106) storing…", "a context parameters system (108) that stores…", "an intelligent computing system (110) for iteratively traversing…", "a convex grid system (112) that [stores]…", and "a context cognitive cartographic grid system (114) that uses…" in claims 1 and 8, and "a historical data system (116) storing…" in claims 2 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-10 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, because the claims invoke 35 USC 112f (pre-AIA  112 sixth paragraph) as described above, but fail to clearly link or disclose the .

The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim limitation "a geocoding parameter system (104) storing…", "a reference geolocation system (106) storing…", "a context parameters system (108) that stores…", "an intelligent computing system (110) for iteratively traversing…", "a convex grid system (112) that [stores]…", and "a context cognitive cartographic grid system (114) that uses…" in claims 1 and 8, and "a historical data system (116) storing…" in claims 2 and 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 8-10 are rejected under 35 USC 101. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "iteratively traversing routes within the map, wherein the routes originate from the reference geolocation and extend to a plurality of second geolocations within the map, wherein the routes are evolved using the plurality of predefined context parameters and the geocoding parameter" and "associates the convex grid and the map to evolve the context cognitive cartographic grid for the map", which at least fall under the categories of mathematical relationships and mental processes. This judicial exception is not integrated into a practical application because of the high level of generality of the claim as a whole when considering the other elements.  Examiner notes the presence of other elements of the claim, such as the "storing" elements, however these additional elements are note sufficient to amount to significantly more than the judicial exception because they appear to be extra-solution activity. Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3 and 8-10 are rejected under 35 USC 102 as being anticipated by US20150149078 ("Profous").

Claim 1
Profous discloses a system for evolving a context cognitive cartographic grid for a map, the system comprising at least one of a memory and a processor having (abstract): 
the map and a geocoding parameter system storing a geocoding parameter associated with the map (0018 map, 0024 time or distance); 
a reference geolocation system storing a reference geolocation associated with the map (0124 departure node); 
a context parameters system that stores a plurality of predefined context parameters, wherein the context parameters system is associated with the geocoding parameter system (Fig. 6, 0103 cost (c) for road segments 710, 720, 730 adjacent node 1); 
an intelligent computing system for iteratively traversing routes within the map, wherein the route originate from the reference geolocation and extend to a plurality of second geolocations within the map, wherein the routes are evolved using the plurality of predefined context parameters and the geocoding parameter, and wherein the plurality of second geolocations define a convex grid (Fig. 6, 0103 cost (c) for road segments 710, 720, 730 adjacent node 1, 0107 For the first iteration of step 635 with reference to FIG. 6 the road segments 710, 720, 730 are stored with associated accumulated routing costs 2, 10, 5 and accumulated energy costs 7, 4, 5 (for the first iteration from node 1 the accumulated routing cost and accumulated energy cost are the same as routing cost and energy cost of the segments)., 0131 When the method 600, 800 is executed for the vehicle, the OTM search method 600, 800 determine nodes of the road network around the vehicle location which can be reached which meet the objective function, for example by the emergency vehicle within the response time); 
a convex grid system that stores and uses the plurality of second geolocations along with the reference geolocation as the convex grid (0131 When the method 600, 800 is executed for the vehicle, the OTM search method 600, 800 determine nodes of the road network around the vehicle location which can be reached which meet the objective function, for example by the emergency vehicle within the response time); and 
a context cognitive cartographic grid system that associates the convex grid and the map to evolve the context cognitive cartographic grid for the map (Fig. 6, 0131 When the method 600, 800 is executed for the vehicle, the OTM search method 600, 800 determine nodes of the road network around the vehicle location which can be reached which meet the objective function, for example by the emergency vehicle within the response time).

Claim 2
Profous discloses a historical data system storing at least one selected from the set comprising the geocoding parameter, the reference geolocation, the plurality of pre- the selected route may take into account existing, predicted and dynamically and/or wirelessly received traffic and road information, historical information about road speeds, and the drivers own preferences for the factors determining road choice (for example the driver may specify that the route should not include motorways or toll roads).).

Claim 3
Profous discloses wherein: 
the geocoding parameter is time (0024 However it will be realised that other constraints may be considered, such a time or distance limit); 
the plurality of pre-defined context parameters comprises traffic-corrected time or distance between two geolocations of the route based on topography of the map, time of the day and day of the year corrected traffic parameters related to the route (0127 between the determined reachable area and a route determined between two or more locations, 0105 travelling speed for the road segment (speed limit, user travelling speed, average of all users on road segment, traffic speed, etc, 0123, 0110); and 
wherein the intelligent computing system computes correlations between reference geolocation, the plurality of second geolocations, the plurality of pre-defined context parameters and the geocoding parameter using methods selected from statistical methods, numerical methods, expert systems based  between the determined reachable area and a route determined between two or more locations, 0105 travelling speed for the road segment (speed limit, user travelling speed, average of all users on road segment, traffic speed, etc, 0123, 0110, Fig. 6, 0103 cost function).

Claim(s) 8-10 
Claim(s) 8-10 recite(s) subject matter similar to that/those of claim(s) 1-3 and is/are rejected under the same grounds.

Conclusion
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663